    Case 1:21-cr-00023-UNA Document 10 Filed 04/01/21 Page 1 of 3 PageID #: 3



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,

                            Plaintiff,
        v.
                                                             CASE NO. 21-23
JEREMY JOHNSON,

                            Defendant.

                                MOTION FOR DETENTION HEARING


       NOW COMES the United States of America, by and through its attorneys, David C.

Weiss, United States Attorney for the District of Delaware, and Jesse S. Wenger, Assistant United

States Attorney, and moves for the pretrial detention of the Defendant, pursuant to 18 U.S .C. §

3142(d), (e) and (f).       In support of the Motion, the United States alleges the following:

                1.   Eligibility of Case.        This case is eligible for a detention order because case

involves (check all that apply):

                                 Crime of violence ( 18 U.S.C. § 3156)

                                 Maximum sentence life imprisonment or death

                                 1O+ year drug offense

                                 Felony, with two prior convictions in above categories

                                 Minor victim

                        X        Possession/use of firearm , destructive device, or other dangerous weapon

                                 Failure to register under 18 U.S.C. § 2250

                        X          Serious risk Defendant will flee

                                 Serious risk obstruction of justice



                                                                                             APR - 1 2021
    Case 1:21-cr-00023-UNA Document 10 Filed 04/01/21 Page 2 of 3 PageID #: 4



               2.   Reason For Detention.      The Court should detain Defendant because there

are no conditions ofrelease which will reasonably assure (check one or both):

                    X           Defendant's appearance as required

                    X           Safety of any other person and the community

               3.   Rebuttable Presumption.          The United States will/will not invoke the

rebuttable presumption against Defendant under § 3142(e).        (If yes) The presumption applies

because (check one or both):

               _ _ Probable cause to believe Defendant committed 1O+ year drug offense or

               firearms offense, 18 U.S.C. § 924(c), or a federal crime of terrorism, or a specified

               offense
                         '----- -- ----------' with minor victim
               ___ Previous conviction for "eligible" offense committed while on pretrial

       bond

               4.   Time For Detention Hearing.       The United States requests the Court conduct

the detention hearing,

               _ _ At first appearance

               ---=-X=--- After continuance of ---'3'--_ days (not more than 3).

               5.   Temporary Detention.       The United States request the temporary detention

of the Defendant under 18 U.S.C. Section 3142(d) for a period of _ _ _ _ _ _ days (not more

than 10) so that the appropriate officials can be notified since (check A or Band C):

       A.   At the time the offense was committed the Defendant was:

                         ____ (1) on release pending trial for a felony;




                                                 2
Case 1:21-cr-00023-UNA Document 10 Filed 04/01/21 Page 3 of 3 PageID #: 5



                    ____ (2) on release pending imposition or execution of sentence,

                    appeal of sentence or conviction, or completion of sentence for an offense;

                    ____ (3) on probation or parole for an offense.

  B.   _ _ The Defendant is not a U.S. citizen or lawfully admitted permanent resident.

  C.   _        The Defendant may flee or pose a danger to any other person or the community.

           6.    Immigration Status.

                            The Defendant is not a citizen of the U.S. or lawfully admitted for

  permanent residence and is removable from the United States under _ __ _ _ _ _(list

  applicable statutory section), and therefore is subject to arrest by an ICE officer should

  he/she be released from custody.

           7.       Other Matters.




  DATED this 1st day of April, 2021.


                                          Respectfully submitted,


                                          DAVID C. WEISS
                                          UNITED STATES ATTORNEY


                                     BY: Isl Jesse S. Wenger
                                         Jesse S. Wenger
                                         Assistant United States Attorney




                                             3
